Citation Nr: 1048456	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in Chicago, Illinois in which the RO denied the benefit sought on 
appeal.  The appellant, who served on active duty from October 
1956 to September 1957, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for appellate 
review.  

The appellant testified at a personal hearing conducted at the RO 
before the undersigned Veterans Law Judge in April 2010. See 
April 2010 BVA hearing transcript.  

After reviewing all evidence of record, the Board finds that 
additional development is necessary in regards to the appellant's 
service connection hearing loss claim.  As such, this claim is 
REMANDED to the RO via the Appeals Management Center ("AMC") 
in Washington, DC.  VA will notify the appellant that further 
action is required on his part.

In addition to the foregoing, the Board observes that a possible 
claim of entitlement to service connection for bilateral tinnitus 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction ("AOJ"). See February 2008 
VA examination report (the appellant reported experiencing 
intermittent ringing in his left ear).  Therefore, the Board does 
not have jurisdiction over it, and it is REFERRED to the AOJ for 
appropriate action.  


REMAND

In this appeal, the appellant seeks service connection for 
bilateral hearing loss on the basis that (1) he was exposed to 
acoustic trauma in service, (2) that he began experiencing 
hearing problems in service, (3) he continued experiencing 
hearing loss after he was discharged from service and (4) he has 
experienced hearing problems since service that have gradually 
and progressively worsened. See appellant's statements; April 
2010 BVA hearing transcript.  Therefore, he contends that his 
presently diagnosed bilateral hearing loss is likely related to 
service. Id.  

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury or 
disease contracted in the line of duty, in the active military, 
naval or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304.  
Generally, to prove service connection, the record must contain: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury. Pond v. West, 12 
Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  For cases involving hearing loss, the United States 
Court of Appeals for Veterans Claims (the "Court") has held 
that the absence of evidence of a hearing loss disability in 
service is not fatal to a veteran's claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the Board observes that the appellant's claims file 
does not contain any service treatment or personnel records other 
than the appellant's service separation discharge medical 
examination and history form; and these records have been 
presumed destroyed during a fire that occurred at the National 
Personnel Records Center  Headquarters in July 1973. See PIES 
response dated in December 2007; letter from the RO to the 
appellant dated in February 2008; April 2008 rating decision.  
The Board also observes that the RO has correctly conceded in 
this case that the appellant was exposed to hazardous noise 
during his military service. See DD-Form 214 (the appellant's 
military occupation in service was as a light weapons 
infantryman); April 2008 rating decision; August 2008 Statement 
of the Case, p. 12.  In this regard, the record reveals that the 
RO has denied service connection for bilateral hearing loss on 
the basis of a February 2008 VA audiology examination report and 
an "addendum" VA medical opinion dated in May 2009. See 
February 2008 VA examination report; April 2008 rating decision; 
May 2009 report of contact sheet.  

A review of the February 2008 VA examination report reveals that 
a VA audiologist reviewed the appellant's claims file, obtained a 
medical history from the appellant and conducted an audiological 
examination. February 2008 VA examination report.  In doing so, 
the examiner noted that the appellant's service separation 
examination revealed whispered and spoken voice hearing test 
results as being 15/15 bilaterally; and that the appellant 
completed an audiogram at a VA medical center in February 2007. 
Id.  Other than this evidence, the examiner indicated that no 
other pertinent information was obtained from the claims file. 
Id.  After diagnosing the appellant with bilateral sensorineural 
hearing loss, the examiner opined that "[b]ased on [a] lack of 
evidence in the C-file and the lack of proximity between the 
dates of service and the date of this evaluation, it is [his] 
opinion that the veteran's complaint of hearing loss and tinnitus 
is not at least as likely as not related to his military 
service." Id.  After additional information was associated with 
the claims file, the RO requested an addendum audiological 
opinion that took into consideration this evidence. See deferred 
rating decision dated in May 2009.  Thereafter, a "report of 
contact" sheet was associated with the claims file that 
contained a statement from a medical doctor that indicated he 
concurred with the VA audiologist's opinion that was rendered in 
February 2008. See May 2009 report of contact sheet.  

When service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The United States 
Court of Appeals for Veterans Claims has held that in cases where 
a veteran's service medical records are unavailable, through no 
fault of the veteran, there is a "heightened duty" to assist 
the veteran in the development of the case. See generally 
McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 
1 Vet. App.  365 (1991).  In addition, the United States Court of 
Appeals for the Federal Circuit (the "Federal Circuit Court") 
has held that lay evidence is one type of evidence that must be 
considered when evaluating a veteran's service connection claim; 
and competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  This would include weighing the absence 
of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  In 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")). 


In this case, the appellant testified that he had problems with 
his hearing while in service and after he separated from service. 
April 2010 BVA hearing transcript.  Since he is competent to 
report he subjectively had hearing problems during and soon after 
his separation from service, and his statements and testimony 
appear to be credible, the Board finds (as the RO implicitly has) 
that doubt has been raised as to the possibility that the 
appellant's current hearing disorder may be related to the 
appellant's period of service.  However, while the RO afforded 
the appellant a VA audiological examination to address the 
medical question of whether the appellant's post-service hearing 
loss is related to the appellant's period of service, the 
February 2008 VA examiner who evaluated the appellant essentially 
relied upon the absence of corroborating evidence in the claims 
file and the appellant's September 1957 whispered and spoken 
voice hearing test results in opining that the appellant's 
current hearing loss is not related to his period of service. 
February 2008 VA examination report.  While the RO attempted to 
obtain a second medical opinion in that took into consideration 
the appellant's statements and contentions (see May 2009 deferred 
rating decision), the VA medical doctor who apparently concurred 
"with the opinion of the [VA] audiologist" did not provide any 
bases or rationale for his opinion. May 2009 report of contact 
sheet.  

In analyzing the above-referenced VA medical opinions, the Board 
observes for the record that the whispered and spoken voice 
hearing test is not necessarily sufficiently sensitive to rule 
out the presence of a high frequency impairment. See Godfrey v. 
Brown, 8 Vet. App. 113 (1995) (the Board conceded that the 
whispered voice test "cannot detect hearing loss with anywhere 
near the precision of an audiogram").  In addition, as noted 
above, a veteran is not required to show that hearing loss was 
present during active military service in order to establish 
service connection. See Godfrey at 356.  Rather, he may establish 
the required nexus between his current hearing disability and his 
term of military service by showing that his current hearing 
disability resulted from personal injury suffered in the line of 
duty. Id.  As such, the appellant's findings of normal hearing 
upon his separation from service are of somewhat limited 
probative value to the analysis of this claim and should not have 
been a significant factor in the VA medical opinions of record.  
Additionally, the Board notes that while the VA medical examiners 
of record appear to have taken into consideration (but were not 
persuaded by) the appellant's reported history of hearing loss, 
neither examiner addressed the appellant's essential assertions 
that he began developing a hearing disability in service that was 
ultimately aggravated by his occupational noise exposure 
subsequent to service. See appellant's statements; see also April 
2010 BVA hearing transcript.  In light of the foregoing, the 
finds that the RO should attempt to obtain an addendum VA 
audiological medical opinion that specifically takes into 
consideration and discusses the appellant's statements attesting 
to his hearing problems since his separation from service; and 
his statements that his hearing loss has only become more 
gradually noticeable with time since separation from service. Id.    

However, prior to obtaining any VA medical opinion in this case, 
the Board finds that the RO should attempt to obtain potentially 
outstanding post-service medical records referenced by the 
appellant during his April 2010 BVA hearing, as well as attempt 
to assist the appellant in obtaining alternative evidence (such 
as buddy statements or other lay statements from his ex-wife, 
current wife, family and/or friends) that may substantiate his 
claim. See April 2010 BVA hearing transcript, pgs. 9, 12 (the 
appellant testified undergoing audiometric testing at St. Joe's 
Hospital in the 1990's and of receiving medical treatment at the 
VA since "at least ten or fifteen years ago").  Additionally, 
the Board observes that the claims file does not contain any 
specific memorandum or document detailing the RO's efforts to 
procure the appellant's service records or indicates that further 
efforts to obtain these records would be futile. See 38 C.F.R 
§ 3.159(e).  In light of the fact that this case must be 
remanded, the RO has the opportunity to document the avenues 
taken to obtain the appellant's service records and the ultimate 
outcome of such attempts, as required by 38 C.F.R § 3.159(e).  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should contact the appellant and 
request the names, addresses and 
authorizations for any medical 
provider, employer or any other person 
whom the appellant believes may be able 
to corroborate and/or may have 
documented the appellant's complaints 
of hearing problems during or soon 
after his separation from service, even 
if this documentation occurred in the 
context of the appellant receiving 
treatment for an unrelated medical 
matter.  This request should include an 
authorization for St. Joe's Hospital 
(that was referenced during the 
appellant's April 2010 BVA hearing).  
After obtaining the authorization(s), 
the RO should attempt to associate any 
identified medical records with the 
claims file.  The appellant should also 
be informed, in the alternative, that 
he may obtain these records himself and 
submit them to the RO.   

2.	The RO should inform the appellant that 
he may submit alternative forms of 
evidence in support of his bilateral 
hearing loss claim, to include lay 
statements (such as from his ex-wife, 
current wife, friends and family) from 
people who have personal knowledge of 
the appellant's hearing problems since 
service.  Any lay statements submitted 
by the appellant should be added to the 
claims file.  

3.	The RO should contact the VA Medical 
Center where the appellant underwent 
his February 2007 audiogram in an 
effort to determine whether the 
appellant has any outstanding medical 
treatment records located at that 
facility.  If such records are located, 
the RO should obtain them. 

4.	The RO should pursue all reasonable 
avenues of development in an attempt to 
obtain the appellant's service records 
in accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and 38 C.F.R. 
§ 3.159(c)(2).  In doing so, the RO 
should document all avenues taken to 
obtain the appellant's records and the 
ultimate outcome of such attempts.  If 
the RO's attempts to obtain the 
appellant's service records are 
unsuccessful, the RO should notify the 
appellant of VA's inability to obtain 
his records in accordance with 38 C.F.R 
§ 3.159(e).  

5.	After completion of the foregoing, the 
RO should obtain a VA medical opinion 
as to the cause of the appellant's 
post-service hearing loss; and an 
opinion as to whether it is at least as 
likely as not that the appellant's 
current hearing loss is etiologically 
related to the appellant's military 
service.  In doing so, the examiner 
should assume for purposes of the 
discussion and opinion that the 
appellant was exposed to acoustic 
trauma in service; and address the 
appellant's assertions that he 
separated from service with hearing 
problems that progressively and 
gradually worsened over time (i.e., 
hearing problems that existed at 
service discharge that were aggravated 
by post-service noise exposure).  The 
appellant's claims folder must be made 
available to the examiner for review.  
The examiner should discuss the 
rationale for all opinions expressed.

6.	After completing the foregoing 
directives and considering all of the 
evidence of record, the RO should 
review the merits the appellant's 
remanded claim.  If the benefit sought 
is not granted, the appellant should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


